El Jitjíz Asociado Se. Wolf,
emitió la opinión del Tribunal.
Este fue un procedimiento sumario establecido en 16 de Enero de 1904 por Herbert E. Smith para ejecutar un crédito hipotecario de $1688.47. Se siguieron los procedi-mientos preliminares exigidos por la Ley Hipotecaria y su Reglamento hasta la época de la primera subasta pú-blica. En esta subasta se presentaron dos postores, uno pujaba por las dos terceras partes del valor del crédito á condición de que el dinero quedase en depósito hasta que fuese cancelada la anotación preventiva del pleito esta-blecido para declarar nulos los procedimientos sumarios. La otra puja la hizo Smith sin condición. No hubo otros postores. El día 8 de Septiembre de 1904 asignó Smith su crédito á James W. Chapman, el primero en represen-tación del segundo presentó una moción para que se ven-diese por el Marshal la finca hipotecada en subasta pú-blica.
*365Los apelantes se opusieron á esa solicitud bajo el fun-damento de que los apelados no tomaron ninguna provi-dencia según lo prescribe el artículo 173 del Reglamento de la Lev Hipotecaria, y porque según en la misma, se prescribe, la Corte no había ordenado la adjudicación de las tierras vendidas dentro de los diez días. Sin embargo, la Corte de Distrito, á pesar de la oposición de los ape-lantes, ordenó que se vendiese la finca.
Cuando la Corte inferior dictó su providencia en 16 de Septiembre de 3904, ó la Ley Hipotecaria y su Reglamen-to estaban vigentes ó no lo estaban. Si estaba vigente la Le}7' Hipotecaria entonces no había autoridad en la Cor-te para ordenar una segunda subasta en el mismo proce-dimiento sumario estando limitada la parte apelante á un juicio ordinario según lo preceptúa la sección 173 del Re-glamento de la Ley Hipotecaria. Si la Ley Hipotecaria y su Reglamento no estaban vigentes entonces no hubo, prescripción de ley en vigor que autorizara este particular procedimiento sumario, que aparentemente es una simple continuación del va empezado en 16 de Enero de 3904.
Desgraciadamente para los apelantes no hay prescrip-ción legal alguna que les autorice á apelar de esta orden anómala. En el pleito de Cintrón Hermanos contra el Banco Territorial y Agrícola, fallado por esta Corte el 37 de Junio de 1904, se sostuvo que de acuerdo con la sección 128 de la Ley Hipotecaria y la 175 de su Reglamento, el deudor no tiene derecho á apelar. Tampoco les dá dicho derecho el Código de Enjuiciamiento Civil. La resolu-ción apelada no es la sentencia prescrita en el primero y segundo párrafos de la sección 295 del Código en Enjui-ciamiento Civil, ni es la sentencia ó resolución á que se refiere el párrafo tercero de aquella sección. La resolu-ción puede ser errónea pero no se encuentra dentro de las prescripciones del Código de Enjuiciamiento Civil.
*366Por estas razones la apelación debe ser desestimada.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Pigueras y MacLeary..